    Case 3:19-cv-16558-NMK Document 20 Filed 08/17/21 Page 1 of 31 PageID: 1407




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


JOHN B.,

                Plaintiff,
                                                       Case No. 3:19-cv-16558
         v.                                            Magistrate Judge Norah McCann King

KILOLO KIJAKAZI,
Acting Commissioner of Social Security,

                Defendant.


                                     OPINION AND ORDER

         This matter comes before the Court pursuant to Section 205(g) of the Social Security Act,

as amended, 42 U.S.C. § 405(g), regarding the application of Plaintiff John B. for Disability

Insurance Benefits under Title II of the Social Security Act, 42 U.S.C. §§ 401 et seq. Plaintiff

appeals from the final decision of the Commissioner of Social Security denying Plaintiff’s

application. 1 After careful consideration of the entire record, including the entire administrative

record, the Court decides this matter pursuant to Rule 78(b) of the Federal Rules of Civil

Procedure and Local Civil Rule 9.1(f). For the reasons that follow, the Court affirms the

Commissioner’s decision.

I.       PROCEDURAL HISTORY

         On September 19, 2017, Plaintiff filed his application for benefits, alleging that he has

been disabled since August 7, 2017. R. 256, 363–64. The application was denied initially and

upon reconsideration. R. 286–91, 293–95. Plaintiff sought a de novo hearing before an



1
 Kilolo Kijakazi, the Acting Commissioner of Social Security, is substituted as Defendant in her
official capacity.
                                              1
Case 3:19-cv-16558-NMK Document 20 Filed 08/17/21 Page 2 of 31 PageID: 1408




administrative law judge. R. 298–99. Administrative Law Judge (“ALJ”) John Campbell held a

hearing on November 26, 2018, at which Plaintiff, who was represented by counsel, testified, as

did a vocational expert. R. 211–55. In a decision dated December 18, 2018, the ALJ concluded

that Plaintiff was not disabled within the meaning of the Social Security Act from August 7,

2017, Plaintiff’s alleged disability onset date, through the date of the decision. R. 189–205. That

decision became the final decision of the Commissioner of Social Security when the Appeals

Council declined review on March 1, 2019. R. 7–11. Plaintiff timely filed this appeal pursuant to

42 U.S.C. § 405(g). ECF No. 1. On September 8, 2020, Plaintiff consented to disposition of the

matter by a United States Magistrate Judge pursuant to 28 U.S.C. § 636(c) and Rule 73 of the

Federal Rules of Civil Procedure. ECF No. 18.2 On that same day, the case was reassigned to the

undersigned. ECF No. 19. The matter is now ripe for disposition.

II.    LEGAL STANDARD

       A.      Standard of Review

       In reviewing applications for Social Security disability benefits, this Court has the

authority to conduct a plenary review of legal issues decided by the ALJ. Knepp v. Apfel, 204

F.3d 78, 83 (3d Cir. 2000). In contrast, the Court reviews the ALJ’s factual findings to

determine if they are supported by substantial evidence. Sykes v. Apfel, 228 F.3d 259, 262 (3d

Cir. 2000); see also 42 U.S.C. §§ 405(g), 1383(c)(3). Substantial evidence “does not mean a

large or considerable amount of evidence, but rather such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.” Pierce v. Underwood, 487 U.S. 552, 565

(1988) (citation and internal quotations omitted); see K.K. ex rel. K.S. v. Comm’r of Soc. Sec.,


 2
  The Commissioner has provided general consent to Magistrate Judge jurisdiction in cases
 seeking review of the Commissioner’s decision. See Standing Order In re: Social Security Pilot
 Project (D.N.J. Apr. 2, 2018).
                                              2
Case 3:19-cv-16558-NMK Document 20 Filed 08/17/21 Page 3 of 31 PageID: 1409




No. 17-2309 , 2018 WL 1509091, at *4 (D.N.J. Mar. 27, 2018). Substantial evidence is “less

than a preponderance of the evidence, but ‘more than a mere scintilla.”’ Bailey v. Comm’r of Soc.

Sec., 354 F. App’x 613, 616 (3d Cir. 2009) (citations and quotations omitted); see K.K., 2018

WL 1509091, at *4.

       The substantial evidence standard is a deferential standard, and the ALJ’s decision cannot

be set aside merely because the Court “acting de novo might have reached a different

conclusion.” Hunter Douglas, Inc. v. NLRB, 804 F.2d 808, 812 (3d Cir. 1986); see, e.g., Fargnoli

v. Massanari, 247 F.3d 34, 38 (3d Cir. 2001) (“Where the ALJ’s findings of fact are supported

by substantial evidence, we are bound by those findings, even if we would have decided the

factual inquiry differently.”) (citing Hartranft v. Apfel, 181 F.3d 358, 360 (3d Cir. 1999)); K.K.,

2018 WL 1509091, at *4 (“‘[T]he district court ... is [not] empowered to weigh the evidence or

substitute its conclusions for those of the fact-finder.’”) (quoting Williams v. Sullivan, 970 F.2d

1178, 1182 (3d Cir. 1992)).

       Nevertheless, the Third Circuit cautions that this standard of review is not “a talismanic

or self-executing formula for adjudication.” Kent v. Schweiker, 710 F.2d 110, 114 (3d Cir. 1983)

(“The search for substantial evidence is thus a qualitative exercise without which our review of

social security disability cases ceases to be merely deferential and becomes instead a sham.”);

see Coleman v. Comm’r of Soc. Sec., No. 15-6484, 2016 WL 4212102, at *3 (D.N.J. Aug. 9,

2016). The Court has a duty to “review the evidence in its totality” and “take into account

whatever in the record fairly detracts from its weight.” K.K., 2018 WL 1509091, at *4 (quoting

Schonewolf v. Callahan, 972 F. Supp. 277, 284 (D.N.J. 1997) (citations and quotations omitted));

see Cotter v. Harris, 642 F.2d 700, 706 (3d Cir. 1981) (stating that substantial evidence exists

only “in relationship to all the other evidence in the record”). Evidence is not substantial if “it is

                                                   3
Case 3:19-cv-16558-NMK Document 20 Filed 08/17/21 Page 4 of 31 PageID: 1410




overwhelmed by other evidence,” “really constitutes not evidence but mere conclusion,” or

“ignores, or fails to resolve, a conflict created by countervailing evidence.” Wallace v. Sec’y of

Health & Human Servs., 722 F.2d 1150, 1153 (3d Cir. 1983) (citing Kent, 710 F.2d at 114); see

K.K., 2018 WL 1509091, at *4. The ALJ decision thus must be set aside if it “did not take into

account the entire record or failed to resolve an evidentiary conflict.” Schonewolf, 972 F. Supp.

at 284-85 (citing Gober v. Matthews, 574 F.2d 772, 776 (3d Cir. 1978)).

       Although an ALJ is not required “to use particular language or adhere to a particular

format in conducting [the] analysis,” the decision must contain “sufficient development of the

record and explanation of findings to permit meaningful review.” Jones v. Barnhart, 364 F.3d

501, 505 (3d Cir. 2004) (citing Burnett v. Comm’r of Soc. Sec., 220 F.3d 112, 119 (3d Cir.

2000)); see K.K., 2018 WL 1509091, at *4. The Court “need[s] from the ALJ not only an

expression of the evidence s/he considered which supports the result, but also some indication of

the evidence which was rejected.” Cotter, 642 F.2d at 705-06; see Burnett, 220 F.3d at 121

(“Although the ALJ may weigh the credibility of the evidence, [s/]he must give some indication

of the evidence which [s/]he rejects and [the] reason(s) for discounting such evidence.”) (citing

Plummer v. Apfel, 186 F.3d 422, 429 (3d. Cir. 1999)). “[T]he ALJ is not required to supply a

comprehensive explanation for the rejection of evidence; in most cases, a sentence or short

paragraph would probably suffice.” Cotter v. Harris, 650 F.2d 481, 482 (3d Cir. 1981). Absent

such articulation, the Court “cannot tell if significant probative evidence was not credited or

simply ignored.” Cotter, 642 F.2d at 705. As the Third Circuit explains:

       Unless the [ALJ] has analyzed all evidence and has sufficiently explained the
       weight [s/]he has given to obviously probative exhibits, to say that [the] decision is
       supported by substantial evidence approaches an abdication of the court’s duty to
       scrutinize the record as a whole to determine whether the conclusions reached are
       rational.

                                                 4
Case 3:19-cv-16558-NMK Document 20 Filed 08/17/21 Page 5 of 31 PageID: 1411




Gober, 574 F.2d at 776; see Schonewolf, 972 F. Supp. at 284-85.

       Following review of the entire record on appeal from a denial of benefits, the Court can

enter “a judgment affirming, modifying, or reversing the decision of the [Commissioner], with or

without remanding the cause for a rehearing.” 42 U.S.C. § 405(g). Remand is appropriate if the

record is incomplete or if the ALJ’s decision lacks adequate reasoning or contains illogical or

contradictory findings. See Burnett, 220 F.3d at 119-20; Podedworny v. Harris, 745 F.2d 210,

221-22 (3d Cir. 1984). Remand is also appropriate if the ALJ’s findings are not the product of a

complete review which “explicitly weigh[s] all relevant, probative and available evidence” in the

record. Adorno v. Shalala, 40 F.3d 43, 48 (3d Cir. 1994) (internal quotation marks omitted); see

A.B. on Behalf of Y.F. v. Colvin, 166 F. Supp.3d 512, 518 (D.N.J. 2016). A decision to “award

benefits should be made only when the administrative record of the case has been fully

developed and when substantial evidence on the record as a whole indicates that the claimant is

disabled and entitled to benefits.” Podedworny, 745 F.2d at 221-22 (citation and quotation

omitted); see A.B., 166 F. Supp.3d at 518. In assessing whether the record is fully developed to

support an award of benefits, courts take a more liberal approach when the claimant has already

faced long processing delays. See, e.g., Morales v. Apfel, 225 F.3d 310, 320 (3d Cir. 2000). An

award is “especially appropriate when “further administrative proceedings would simply prolong

[Plaintiff’s] waiting and delay his ultimate receipt of benefits.” Podedworny, 745 F.2d at 223;

see Schonewolf, 972 F. Supp. at 290.

       B.      Sequential Evaluation Process

       The Social Security Act establishes a five-step sequential evaluation process for

determining whether a plaintiff is disabled within the meaning of the statute. 20 C.F.R. §

404.1520(a)(4). “The claimant bears the burden of proof at steps one through four, and the

                                                5
Case 3:19-cv-16558-NMK Document 20 Filed 08/17/21 Page 6 of 31 PageID: 1412




Commissioner bears the burden of proof at step five.” Smith v. Comm’r of Soc. Sec., 631 F.3d

632, 634 (3d Cir. 2010) (citing Poulos v. Comm’r of Soc. Sec., 474 F.3d 88, 92 (3d Cir. 2007)).

       At step one, the ALJ determines whether the plaintiff is currently engaged in substantial

gainful activity. 20 C.F.R. § 404.1520(b). If so, then the inquiry ends because the plaintiff is not

disabled.

       At step two, the ALJ decides whether the plaintiff has a “severe impairment” or

combination of impairments that “significantly limits [the plaintiff’s] physical or mental ability

to do basic work activities[.]” 20 C.F.R. § 404.1520(c). If the plaintiff does not have a severe

impairment or combination of impairments, then the inquiry ends because the plaintiff is not

disabled. Otherwise, the ALJ proceeds to step three.

       At step three, the ALJ decides whether the plaintiff’s impairment or combination of

impairments “meets” or “medically equals” the severity of an impairment in the Listing of

Impairments (“Listing”) found at 20 C.F.R. § 404, Subpart P, Appendix 1. 20 C.F.R. §

404.1520(d). If so, then the plaintiff is presumed to be disabled if the impairment or combination

of impairments has lasted or is expected to last for a continuous period of at least 12 months. Id.

at § 404.1509. Otherwise, the ALJ proceeds to step four.

       At step four, the ALJ must determine the plaintiff’s residual functional capacity (“RFC”)

and determine whether the plaintiff can perform past relevant work. 20 C.F.R. § 404.1520(e), (f).

If the plaintiff can perform past relevant work, then the inquiry ends because the plaintiff is not

disabled. Otherwise, the ALJ proceeds to the final step.

       At step five, the ALJ must decide whether the plaintiff, considering the plaintiff’s RFC,

age, education, and work experience, can perform other jobs that exist in significant numbers in

the national economy. 20 C.F.R. § 404.1520(g). If the ALJ determines that the plaintiff can do

                                                 6
Case 3:19-cv-16558-NMK Document 20 Filed 08/17/21 Page 7 of 31 PageID: 1413




so, then the plaintiff is not disabled. Otherwise, the plaintiff is presumed to be disabled if the

impairment or combination of impairments has lasted or is expected to last for a continuous

period of at least twelve months.

III.   ALJ DECISION AND APPELLATE ISSUES

       The Plaintiff was 48 years old on his alleged disability onset date. R. 203. At step one,

the ALJ found that Plaintiff had not engaged in substantial gainful activity between August 7,

2017, his alleged disability onset date, and the date of the administrative decision. R. 191.

       At step two, the ALJ found that Plaintiff suffered from the following severe impairments:

posttraumatic stress disorder (“PTSD”); essential thrombocytosis and thrombosis; hypertension;

chronic fatigue syndrome; status post meniscectomy of the left knee; bilateral hearing loss and

tinnitus; and degenerative changes of the lumbosacral spine. Id. The ALJ also found that

Plaintiff’s diagnosed impairments of obstructive sleep apnea, migraines, and irritable bowel

syndrome (“IBS”), and his alleged impairment of fibromyalgia were not severe. R. 191–93.

       At step three, the ALJ found that Plaintiff did not suffer an impairment or combination of

impairments that met or medically equaled the severity of any Listing. R. 193–96.

       At step four, the ALJ found that Plaintiff had the RFC to perform light work subject to

various additional limitations. R. 196–203. The ALJ also found that this RFC did not permit the

performance of Plaintiff’s past relevant work as a penitentiary corrections officer. R. 203.

       At step five, the ALJ found that a significant number of jobs—i.e., approximately 700,00

jobs as a mail clerk; approximately 58,000 jobs as a price marker; and approximately 13,140 jobs

as a photocopier machine operator—existed in the national economy and could be performed by

an individual with Plaintiff’s vocational profile and RFC. R. 204. The ALJ therefore concluded

that Plaintiff was not disabled within the meaning of the Social Security Act from August 7,

                                                  7
Case 3:19-cv-16558-NMK Document 20 Filed 08/17/21 Page 8 of 31 PageID: 1414




2017, his alleged disability onset date, through the date of the decision. R. 205.

      Plaintiff disagrees with the ALJ’s findings at steps three, four, and five and asks that the

decision of the Commissioner be reversed and remanded with directions for the granting of

benefits or, alternatively, for further proceedings. Plaintiff’s Brief, ECF No. ECF No. 11;

Plaintiff’s Reply Brief, ECF No. 17. The Acting Commissioner takes the position that her

decision should be affirmed in its entirety because the ALJ’s decision correctly applied the

governing legal standards, reflected consideration of the entire record, and was supported by

sufficient explanation and substantial evidence. Defendant’s Brief Pursuant to Local Civil Rule

9.1, ECF No. 16.

IV.    RELEVANT MEDICAL EVIDENCE

       On September 20, 2018, Plaintiff’s treating psychiatrist, Mohamad Al-Rashdan, M.D.,

completed a fill-in-the blank and check-the-box Mental RFC Questionnaire form. R. 929–33

(Exhibit 12F, copy of Dr. Al-Rashdan’s questionnaire). Dr. Al-Rashdan reported that he saw

Plaintiff every two months from July 11, 2015, to September 21, 2018, and diagnosed Plaintiff

with, inter alia, PTSD and thrombocythemia. R. 929. Plaintiff’s prognosis was guarded. Id. Dr.

Al-Rashdan noted that symptoms of Plaintiff’s prescribed medications included dizziness,

fatigue, poor concentration, and nausea. Id. Clinical findings included restlessness, irritable

mood, anxious-irritable affect, circumstantial thought process, and morbid ideation. Id. Dr. Al-

Rashdan also identified Plaintiff’s signs and symptoms as follows: decreased energy; feelings of

guilt or worthlessness; impairment of impulse control; generalized persistent anxiety; mood

disturbance; difficulty thinking or concentrating; recurrent and intrusive recollections of a

traumatic experience, which are a source of marked stress; persistent disturbances of mood or

affect; intense and unstable interpersonal relationships and impulsive and damaging behavior;

                                                  8
Case 3:19-cv-16558-NMK Document 20 Filed 08/17/21 Page 9 of 31 PageID: 1415




emotional lability; vigilance and scanning; sleep disturbance; and recurrent severe panic attacks

manifested by a sudden unpredictable onset of intense apprehension, fear, terror and sense of

impending doom occurring at least once a week. R. 930.

       In assessing Plaintiff’s ability to do work-related activities on a day-to-day basis in a

regular work setting, Dr. Al-Rashdan opined that Plaintiff had an unlimited or very good mental

ability to understand, remember, and carry out “very short and simple instructions[,]” ask simple

questions or request assistance, and be aware of normal hazards and take appropriate

precautions. R. 931. Plaintiff’s ability to accept instructions and respond appropriately to

criticism from supervisors was seriously limited, but not precluded. Id. However, Plaintiff was

unable to meet competitive standards with respect to the following: remember work-like

procedures; maintain attention for two-hour segments; maintain regular attendance and be

punctual within customary and usual strict standards; sustain an ordinary routine without special

supervision; work in coordination with or proximity to others without being unduly distracted;

making simple work-related decisions; complete a normal workday and workweek without

interruptions from psychologically based symptoms; perform at a consistent pace without an

unreasonable number and length of rest periods; get along with co-workers or peers without

unduly distracting them or exhibiting behavioral extremes; respond appropriately to changes in a

routine work setting; and deal with normal work stress. Id.

       According to Dr. Al-Rashdan, Plaintiff’s ability to set realistic goals or make plans

independently of others was seriously limited, but not precluded; Plaintiff was unable to meet

competitive standards in his abilities to understand and remember and carry out detailed

instructions; and Plaintiff had no useful ability to function when dealing with the stress of

semiskilled and skilled work: “His PTSD causes severe anxiety / irritability and hypervigilance

                                                 9
Case 3:19-cv-16558-NMK Document 20 Filed 08/17/21 Page 10 of 31 PageID: 1416




this impairs his social and interpersonal functioning.” R. 932. Dr. Al-Rashdan also found that

Plaintiff’s ability to adhere to basic standards of neatness and cleanliness was unlimited or very

good; Plaintiff’s abilities to maintain socially appropriate behavior, travel in unfamiliar places,

and use public transportation were seriously limited, but not precluded; and Plaintiff was unable

to meet competitive standards in his ability to interact appropriately with the general public:

“Hypervigilance and mood lability (which are some of his PTSD symptoms) in his case are very

distressing and cause him to have anger outbursts and panic attacks.” Id. Dr. Al-Rashdan also

indicated that Plaintiff’s psychiatric condition exacerbates his experience of pain or other

physical symptom: “Chronic anxiety and / or depression which is common in PTSD is associated

with increased somatic complaints and attention in pain perception.” Id.

       Dr. Al-Rashdan further opined that Plaintiff’s impairments or treatment would cause him

to be absent more than four days per month; that his impairment has lasted or could be expected

to last at least twelve months; that Plaintiff is not a malingerer; and that Plaintiff’s impairments

are reasonably consistent with the symptoms and functional limitations described in the

evaluation. R. 933. Dr. Al-Rashdan also stated, “He has a hematologic condition for which he

takes medications which further exacerbate fatigue, anxiety and cause sedation.” Id. Finally, Dr.

Al-Rashdan opined that Plaintiff could manage benefits in his own best interest. Id.

V.     DISCUSSION

       A.      RFC and Medical Opinions

       Plaintiff contends that the ALJ erred in crafting his RFC. Plaintiff’s Brief, ECF No. 11,

pp. 13–21, 25; Plaintiff’s Reply Brief, ECF No. 17, pp. 1–5. Plaintiff specifically argues that the

ALJ erred in weighing the opinions of his treating psychiatrist, Mohamad Al-Rashdan, M.D.,

including that the ALJ mischaracterized the medical evidence; that the ALJ explicitly found a

                                                 10
Case 3:19-cv-16558-NMK Document 20 Filed 08/17/21 Page 11 of 31 PageID: 1417




portion of Dr. Al-Rashdan’s opinion “persuasive,” but then crafted an RFC that did not account

for the mental limitations identified by Dr. Al Rashdan; and that the ALJ erred when weighing

the opinions of the state agency reviewing physicians. Id. Plaintiff’s arguments are not well

taken.

         A claimant’s RFC is the most that the claimant can do despite his limitations. 20 C.F.R. §

404.1545(a)(1). At the administrative hearing stage, the administrative law judge is charged with

determining the claimant’s RFC. 20 C.F.R. § 404.1546(c); see also Chandler v. Comm’r of Soc.

Sec., 667 F.3d 356, 361 (3d Cir. 2011) (“The ALJ—not treating or examining physicians or State

agency consultants—must make the ultimate disability and RFC determinations.”) (citations

omitted). When determining a claimant’s RFC, the ALJ has a duty to consider all the evidence.

Plummer, 186 F.3d at 429. However, the ALJ need include only “credibly established”

limitations. Rutherford v. Barnhart, 399 F.3d 546, 554 (3d Cir. 2005); see also Zirnsak v. Colvin,

777 F.3d 607, 615 (3d Cir. 2014) (stating that the ALJ has discretion to choose whether to

include “a limitation is supported by medical evidence, but is opposed by other evidence in the

record” but “[t]his discretion is not unfettered—the ALJ cannot reject evidence of a limitation for

an unsupported reason” and stating that “the ALJ also has the discretion to include a limitation

that is not supported by any medical evidence if the ALJ finds the impairment otherwise

credible”).

         Here, the ALJ determined that Plaintiff had the RFC to perform light work with certain

additional exertional and nonexertional limitations, as follows:

         After careful consideration of the entire record, I find that the claimant has the
         residual functional capacity (RFC) to perform light work as defined in 20 CFR
         404.1567(b) except the claimant can occasionally climb ramps/stairs; can never
         climb ropes, ladders, or scaffolds; and can occasionally balance, crouch, crawl, and
         kneel. The claimant must avoid concentrated exposure to extreme cold. The
         claimant cannot work at unprotected heights, near exposed moving mechanical
                                                 11
Case 3:19-cv-16558-NMK Document 20 Filed 08/17/21 Page 12 of 31 PageID: 1418




       parts,     with    dangerous      machinery      (such      as    machinery        that
       cuts/tears/cuts/shears/punctures in its operations), or near strobe lights or flashing
       lights. The claimant can perform simple repetitive tasks; can make simple decisions
       in the workplace; can carry out simple instructions; can occasionally adjust to
       changes in workplace routines; can maintain occasional contact with supervision
       and coworkers; and can never maintain contact with the public (either in person or
       by phone). The claimant engages in frequent hearing and can work in environments
       with a moderate noise intensity level. The claimant requires one unscheduled
       absence per month. The claimant will be off task 10 percent of the time in an 8-
       hour work day in addition to breaks allowed by an employer (defined as 15 minutes
       each morning and afternoon and 30 minutes for lunch).

R. 196. In making this determination, the ALJ detailed record evidence regarding Plaintiff’s

physical impairments, including, inter alia, treatment notes from 2017 to 2018 showing mostly

normal findings; a June 2017 diagnosis of hypertension; the July 2017 examination by Qing Tai,

M.D., that revealed mostly normal range of motion findings except for a 15-degree limitation in

forward flexion that did not contribute to functional loss, no evidence of pain with weight-

bearing, no evidence of tenderness in the joints or back, an ability to perform repetitive use

without any additional loss of functioning, no evidence of incoordination, full strength in the

hips, full strength in the knees, full strength in the ankles and toes bilaterally, normal deep

tendon reflexes, intact sensation, negative straight leg raising bilaterally, no ankylosis of the

spine, and normal neurologic findings; July 2017 x-rays of the lumbosacral spine which revealed

degenerative changes at only L5-S1 and which, according to Dr. Tai, do not impact Plaintiff’s

ability to work; a normal August 2017 physical examination; no evidence of leukemia,

lymphoproliferative disorder, or abnormal myeloid maturation despite Plaintiff’s diagnosis of

essential thrombocythemia; an October 2017 examination by Sarah Easwa, M.D., who noted

essentially normal findings including normal skin findings, normal lung findings, normal heart

findings, normal abdominal findings, full range of motion in the extremities, normal motor

strength, and normal neurologic findings; Plaintiff’s report in October 2017 of fatigue that was

                                                  12
Case 3:19-cv-16558-NMK Document 20 Filed 08/17/21 Page 13 of 31 PageID: 1419




perhaps due to his busy lifestyle, his return to school, his excellent appetite with occasional

nausea that eventually subsides with no abdominal pain, and no joint or back pain; a November

2017 a physical examination that revealed normal lung, heart, abdominal, and extremity

findings; a November 2017 report by Michael Sher, M.D., who addressed Plaintiff’s complaints

of chronic fatigue and diagnosed chronic fatigue syndrome, but noted that a sleep study did not

show significant sleep apnea; the December 2017 diagnosis by Paul Rossos, M.D., of mild

bilateral sensorineural hearing loss, with an excellent prognosis; the findings on physical

examination and testing in November 2017 and throughout 2018 by Carrie Edelman, M.D., who

noted positive tender points throughout, bilateral knee crepitus, and left knee tenderness but who

otherwise reported essentially normal findings, including normal respiratory findings, normal

cardiovascular findings, normal gait, full range of motion in the upper and lower extremities, and

normal neurologic findings. R. 197–200.

       The ALJ also detailed record evidence regarding Plaintiff’s mental impairments,

including, inter alia, “mostly normal mental status examination findings,” stating as follows:

       The mostly normal mental status examination findings noted in the record support
       the finding that claimant can perform work at the RFC. The claimant is a veteran
       with a history of combat duty during Desert Storm from October 1987 to August
       1991 (Ex. 4F at pg. 1). Due to his experiences, the claimant suffers from PTSD. In
       June 2017, a mental status examination noted normal findings including normal
       psychomotor activity, normal mood, normal speech, organized thought processes,
       adequate insight, intact judgment, no suicidal ideation, normal alertness, intact
       orientation, and grossly normal cognitive domains (Ex. 18F at pg. 88). On August
       10, 2017, the claimant reported he has had less distressing and less frequent PTSD
       symptoms (Ex. 11F at pg. 32). He reported periodic exacerbations triggered by
       certain odors, but he reported his nightmares are less frequent. And, he denied
       having any suicidal thoughts. A mental status examination noted normal findings
       including normal psychomotor behavior, normal movements, full mood, normal
       speech, organized thought processes, no evidence of delusions or hallucinations, no
       homicidal or suicidal ideation, good insight, intact judgment, normal impulse
       control, normal alertness, intact orientation, and normal cognitive functioning (Ex.
       11F at pgs. 32-33). In August 2017, a mental status examination noted essentially
       normal findings including normal mood, normal speech, organized thought
                                                 13
Case 3:19-cv-16558-NMK Document 20 Filed 08/17/21 Page 14 of 31 PageID: 1420




       processes, no suicidal ideation, good insight, intact judgment, intact alertness, intact
       orientation, and normal cognitive findings (Ex. 18F at pg. 206). In November 2017,
       an examination noted normal alertness, intact orientation, normal mood, and
       normal affect (Ex. 7F at pg. 1). In November 2017, the claimant complained of
       significant difficulties with memory, concentration, and attention. The claimant
       also alleged social isolation and hypervigilance. Upon examination, Dr. Walter
       Florek, Ph.D., reported such clinical signs as constricted affect and
       depressed/anxious mood, but otherwise, Dr. Florek reported normal findings
       including clear speech, logical and goal directed thought processes, intact
       orientation, no indication of delusions or hallucinations, no evidence of a thought
       disorder, high intelligence, and good insight. In December 2017, a mental status
       examination noted essentially normal findings including normal mood, normal
       speech, organized thought processes, no suicidal ideation, good insight, intact
       judgment, intact alertness, intact orientation, and normal cognitive findings (Ex.
       18F at pg. 181). In March 2018, a mental status examination noted an intermittent
       down mood, but otherwise, normal findings were noted including normal speech,
       organized thought processes, no suicidal ideation, good insight, intact judgment,
       intact alertness, intact orientation, and normal cognitive findings (Ex. 18F at pg.
       163). In June 2018, an examination noted essentially normal findings including
       okay mood, normal speech, organized thought processes, no suicidal ideation, good
       insight, intact judgment, intact alertness, intact orientation, and normal cognitive
       findings (Ex. 18F at pg. 131). In September 2018, a mental status examination noted
       an anxious mood, but otherwise, normal findings were noted including normal
       speech, organized thought processes, no suicidal ideation, good insight, intact
       judgment, intact alertness, intact orientation, and normal cognitive findings (Ex.
       18F at pgs. 100-101). As stated, the mostly normal mental status examination
       findings noted in the record support the finding the claimant can perform work at
       the RFC.

R. 200. In the view of this Court, this record contains substantial evidence to support the ALJ’s

RFC determination. See Zirnsak, 777 F.3d at 615; Rutherford, 399 F.3d at 554; Plummer, 186

F.3d at 429.

       Plaintiff, however, challenges this RFC determination on a number of bases. Plaintiff first

argues that the ALJ erred when assessing the opinions of Plaintiff’s treating psychiatrist, Dr. Al-

Rashdan. Plaintiff’s Brief, ECF No. 11, pp. 13–21, 25; Plaintiff’s Reply Brief, ECF No. 17, pp.

1–5. In considering Dr. Al-Rashdan’s opinions, the ALJ found some portions “persuasive” and

other portions “not persuasive,” reasoning as follows:


                                                 14
Case 3:19-cv-16558-NMK Document 20 Filed 08/17/21 Page 15 of 31 PageID: 1421




       In September 2018, Dr. Mohamad Al-Rashdan noted the claimant suffers from
       PTSD and essential thrombocythemia with such symptoms as dizziness, fatigue,
       poor concentration, nausea, restlessness, hypervigilance, irritable mood,
       anxiousness, circumstantial thought processes, and morbid ideation (Ex. 12F). Dr.
       Al-Rashdan opined the claimant can understand, remember, and carry out very
       short and simple instructions, ask simple questions, request assistance, and be
       aware of normal hazards and take appropriate precautions. This port [sic] of the
       opinion is persuasive because it is supported by the mostly normal mental status
       examination findings noted in the record.

       Dr. Al-Rashdan also opined the claimant has serious limitations in his ability to
       accept instructions and respond appropriately to criticism from supervisors, set
       realistic goals, maintain socially appropriate behavior, travel in unfamiliar places,
       and use public transportation; and is unable to remember work-like procedures,
       maintain attention for a 2-hour segment, maintain regular attendance and be
       punctual within customary [standards], sustain an ordinary routine, work in
       coordination with others, make simple work-related decisions, complete a normal
       workday/workweek without interruptions from psychologically based symptoms,
       perform at a consistent pace, get along with coworkers or peers, respond
       appropriately to changes in a routine work setting, deal with normal work stress,
       understand and remember detailed instructions, carry out detailed instructions, deal
       with stress of semiskilled and skilled work, and interact appropriately with the
       general public. This portion of the opinion is not persuasive because the mostly
       normal mental status examination findings noted in the record suggest the claimant
       has greater functional abilities than those noted in this portion of Dr. Al-Rashdan’s
       opinion.

R. 201–02.

       Plaintiff argues that the ALJ mischaracterized the medical evidence as revealing “mostly

normal” mental status examination findings, contending that the ALJ engaged in “cherry

picking” and pointing to other evidence in the record that Plaintiff believes supports his position.

Plaintiff’s Brief, ECF No. 11, pp. 13–17; Plaintiff’s Reply Brief, ECF No. 17, pp. 1–3. Plaintiff’s

arguments are not well taken. A review of the medical record reveals that the ALJ fairly

characterized the mental status examination findings. Although Plaintiff points to some contrary

evidence in the record, there is no evidence of impermissible “cherry picking” and the Court

“will uphold the ALJ’s decision even if there is contrary evidence that would justify the opposite

conclusion, as long as the ‘substantial evidence’ standard is satisfied.” Johnson v. Comm’r of
                                                 15
Case 3:19-cv-16558-NMK Document 20 Filed 08/17/21 Page 16 of 31 PageID: 1422




Soc. Sec., 497 F. App’x 199, 201 (3d Cir. 2012) (citing Simmonds v. Heckler, 807 F.2d 54, 58

(3d Cir. 1986)); see also Chandler v. Comm’r of Soc. Sec., 667 F.3d 356, 359 (3d Cir. 2011)

(“Courts are not permitted to reweigh the evidence or impose their own factual determinations

[under the substantial evidence standard].”); Hatton v. Comm’r of Soc. Sec. Admin., 131 F.

App’x 877, 880 (3d Cir. 2005) (“When ‘presented with the not uncommon situation of

conflicting medical evidence . . . [t]he trier of fact has the duty to resolve that conflict.’”)

(quoting Richardson v. Perales, 402 U.S. 389, 399 (1971)); Davison v. Comm’r of Soc. Sec., No.

CV 18-15840, 2020 WL 3638414, at *8 (D.N.J. July 6, 2020) (“The ALJ cited to multiple other

reports and surveyed a significant amount of evidence. He was not required to discuss or

describe every page of the record. He did not, as [the claimant] seems to suggest, cherry pick a

handful of positive statements out of a universe of negative statements.”); Lewis v. Comm’r of

Soc. Sec., No. 15CV06275, 2017 WL 6329703, at *8 (D.N.J. Dec. 11, 2017) (“Though the

Plaintiff accuses the ALJ of cherry-picking evidence, it actually appears that the Plaintiff is the

one guilty of cherry-picking since the bulk of the medical record seems to indicate minimal

issues with executive function and mental capabilities.”). The Court therefore declines Plaintiff’s

invitation to re-weigh the evidence or to impose Plaintiff’s or this Court’s own factual

determination. See Chandler, 667 F.3d at 359; Zirnsak v. Colvin, 777 F.3d 607, 611 (3d Circ.

2014) (stating that a reviewing court “must not substitute [its] own judgment for that of the fact

finder”).

        Plaintiff also characterizes the ALJ’s statement that the findings on mental status

examinations were “mostly normal” as nothing more than a layperson’s observation. Plaintiff’s

Reply Brief, ECF No. 17, pp. 1–2. The Court rejects this characterization. As the ALJ’s

recitation of the various mental status examinations accurately notes, the practitioners themselves

                                                  16
Case 3:19-cv-16558-NMK Document 20 Filed 08/17/21 Page 17 of 31 PageID: 1423




described their own findings as essentially normal. R. 200 (citing, inter alia, Ex. 18F, p. 88 [R.

1078] (reflecting, inter alia, “normal psychomotor activity,” “no abnormal movements noted,”

“speech is normal,” “cognitive domains grossly normal”); Ex. 11F, pp. 32–33 [R. 831]

(reflecting, inter alia, “normal psychomotor activity,” “speech is normal in rate tone and

fluency,” “normal impulse control,” and “cognitive domains are grossly normal”); Ex. 18F, p.

206 [R. 1196] (same); Ex. 18F, pp. 100–01, 131, 163, 181 [R. 1090–91, 1121, 1153, 1171]

(reflecting, inter alia, “normal psychomotor activity,” “no abnormal movements noted,” “speech

is normal,” “cognitive domains grossly normal”). 3

       Plaintiff also argues that the ALJ failed to articulate how he considered the relevant

regulatory factors, supportability and consistency, when weighing Dr. Al-Rashdan’s opinions.

Plaintiff’s Brief, ECF No. 11, pp. 16–17. This Court disagrees. For claims filed after March 27,

2017, 4 the regulations eliminated the hierarchy of medical source opinions that gave preference

to treating sources. Compare 20 C.F.R. 404.1527 with 20 C.F.R. § 404.1520c(a) (providing, inter

alia, that the Commissioner will no longer “defer or give any specific evidentiary weight,

including controlling weight, to any medical opinion(s) or prior administrative medical

finding(s), including those from [the claimant’s] medical sources”). Instead, the Commissioner

will consider the following factors when considering all medical opinions: (1) supportability; (2)

consistency; (3) relationship with the claimant, including the length of the treating examination,

the frequency of examinations, and the purpose of the treatment relationship; (4) the medical



3
  Plaintiff similarly argues that “the ALJ erred to the extent he found the opinions from
nonexamining state agency psychologists ‘persuasive’ based on his conclusion that they are
consistent with ‘mostly normal’ mental status exam findings in the treatment records[.]”
Plaintiff’s Brief, ECF No. 11, p. 20. However, for the reasons explained above, the ALJ properly
characterized the medical evidence in this regard and Plaintiff’s argument therefore fails.
4
  As previously noted, Plaintiff’s claim was filed on September 19, 2017.
                                                  17
Case 3:19-cv-16558-NMK Document 20 Filed 08/17/21 Page 18 of 31 PageID: 1424




source’s specialization; and (5) other factors, including, but not limited to, “evidence showing a

medical source has familiarity with the other evidence in the claim or an understanding of our

disability program's policies and evidentiary requirements.” 20 C.F.R. § 404.1520c(c).

       The regulations emphasize that “the most important factors [that the ALJ and

Commissioner] consider when [] evaluat[ing] the persuasiveness of medical opinions and prior

administrative medical findings are supportability (paragraph (c)(1) of this section) and

consistency (paragraph (c)(2) of this section).” Id. at 404.1520c(a). As to the supportability

factor, the regulations provide that “[t]he more relevant the objective medical evidence and

supporting explanations presented by a medical source are to support his or her medical

opinion(s) or prior administrative medical finding(s), the more persuasive the medical opinions

or prior administrative medical finding(s) will be.” Id. § 404.1520c(c)(1). As to the consistency

factor, the regulations provide that “[t]he more consistent a medical opinion(s) or prior

administrative medical finding(s) is with the evidence from other medical sources and

nonmedical sources in the claim, the more persuasive the medical opinion(s) or prior

administrative medical finding(s) will be.” Id. § 404.1520c(c)(2).

       The applicable regulations further require the ALJ to articulate his or her “consideration

of medical opinions and prior administrative medical findings” and articulate in the

“determination or decision how persuasive [he or she] find[s] all of the medical opinions and all

of the prior administrative medical findings in [the claimant’s] case record.” Id. at 404.1520c(b).

“Specifically, the ALJ must explain how he [or she] considered the ‘supportability’ and

‘consistency’ factors for a medical source’s opinion. . . . The ALJ may—but is not required to—

explain how he [or she] considered the remaining factors.” Michelle K. v. Comm’r of Soc. Sec.,




                                                 18
Case 3:19-cv-16558-NMK Document 20 Filed 08/17/21 Page 19 of 31 PageID: 1425




No. 1:19-CV-01567, 2021 WL 1044262, at *4 (W.D.N.Y. Mar. 19, 2021) (citing 20 C.F.R. §§

404.1520c(b)(2), 416.920c(b)(2)).

       Here, the ALJ, after detailing the mental evidence, explained why the mostly normal

mental status examination findings supported—or failed to support—portions of Dr. Al-Rashdan’s

opinions, rendering certain portions either persuasive or unpersuasive. R. 200–02; see also 20

C.F.R. § 404.1520c(c)(1) (addressing the supportability factor when considering medical

opinions); Guillory v. Saul, No. 1:19-CV-632, 2021 WL 1600283, at *6 (E.D. Tex. Apr. 23,

2021) (finding that “the ALJ properly addressed the supportability factor [under 20 C.F.R. §§

404.1520c and 416.920c] because the ALJ reasoned that Dr. Kanneganti’s opinion was mostly

unpersuasive because his opinion lacked support from objective medical evidence”). In

discounting the more extreme portions of Dr. Al-Rashdan’s opinions, the ALJ expressly stated

that “the mostly normal mental status examination findings noted in the record suggest the

claimant has greater functional abilities than those noted in this portion of Dr. Al-Rashdan’s

opinion.” R. 202. A fair reading of this reasoning reflects that the ALJ found that Dr. Al-

Rashdan’s more extreme limitations were not persuasive because they were inconsistent with

Plaintiff’s functional abilities as reflected in the mostly normal findings on mental status

examination. Id.; see also 20 C.F.R. § 404.1520c(c)(2) (addressing the consistency factor when

considering medical opinions); Guillory, 2021 WL 1600283, at *6 (finding that “the ALJ

properly addressed the consistency factor [under 20 C.F.R. §§ 404.1520c and 416.920c] because

the ALJ noted that Dr. Kanneganti’s opinion was not entirely consistent with Plaintiff’s mental

status exams” that “showed euthymic (normal) or neutral mood, intact memory, good

concentration, no cognitive issues, and no difficulties in social functioning”); Zajac v. Comm’r of

Soc. Sec., No. 1:20-CV-135, 2021 WL 1169466, at *4 (W.D. Mich. Mar. 29, 2021) (finding that

                                                 19
Case 3:19-cv-16558-NMK Document 20 Filed 08/17/21 Page 20 of 31 PageID: 1426




the ALJ properly analyzed an opinion under §§ 404.1520c(c)(1)–(2) and 416.920c(c)(1)–(2)

where the ALJ “articulated proper bases for finding the opinion unpersuasive, namely,

consistently normal physical and mental examination findings, and she supported her reasons

with citations to specific evidence in the record”); Erin H. v. Saul, No. 2:20-CV-00191-MKD,

2021 WL 1182366, at *9 (E.D. Wash. Mar. 29, 2021) (stating that the “ALJ’s finding that Dr.

Clark’s opinion is inconsistent with the longitudinal record was a specific and legitimate reason,

supported by substantial evidence to reject the opinion[,]” including that “the treatment records

generally reflect normal psychological functioning, including normal mood, affect, memory,

orientation, behavior, concentration, attention, fund of knowledge, speech, comprehension,

insight, and judgment”). Accordingly, based on this record, the Court cannot find that the ALJ

failed to properly consider the supportability and consistency of Dr. Al-Rashdan’s opinions in

accordance with the governing regulation. See § 404.1520c(c)(1)–(2).

       Plaintiff also argues that the ALJ erred when he found portions of Dr. Al-Rashdan’s

opinion “persuasive,” but then failed to incorporate those mental limitations, i.e., “very short and

simple instructions,” into the RFC. Plaintiff’s Brief, ECF No. 11, pp. 17–21; Plaintiff’s Reply

Brief, ECF No. 17, pp. 4–5. Plaintiff’s argument is not well taken. As a preliminary matter,

Plaintiff’s precise argument is difficult to follow because he sometimes argues that the ALJ

failed to incorporate Dr. Al-Rashdan’s limitation regarding very short “instructions” and at other

times he argues that the ALJ instead erred by failing to incorporate into the RFC Dr. Al-

Rashdan’s restriction regarding very short “tasks.” See, e.g., Plaintiff’s Brief, ECF No. 11, pp. 18

(“The ALJ’s mental RFC does not account for the opinion from the treating psychiatrist that Mr.

B[.] is restricted to understand, remember, and carry out ‘very short’ tasks despite purported

acceptance of this finding (compare Tr. 201 of ALJ decision adopting this restriction with Tr.

                                                20
Case 3:19-cv-16558-NMK Document 20 Filed 08/17/21 Page 21 of 31 PageID: 1427




196 detailing the RFC found for Plaintiff)”), 19 (“the ALJ found Mr. B[.] not limited only to

‘simple, repetitive tasks’ but also found Plaintiff limited to ‘very short’ tasks”); Plaintiff’s Reply

Brief, ECF No. 17, pp. 4–5 (referring to “the opinion from Dr. Al-Rashdan that Mr. B[.] cannot

perform more than ‘very short’ tasks as he did not address this limitation at all other than

purporting to adopt it, but not including it in the RFC finding”). However, Dr. Al-Rashdan did

not address limitations regarding very short “tasks;” he proposed only a limitation regarding

“very short and simple instructions[.]” R. 931. Moreover, to the extent that Plaintiff complains

that the ALJ erred by referring to only “simple instructions” instead of “very short and simple

instructions” in the RFC, R. 196, he has not persuaded this Court that any such error is anything

other than a harmless oversight. Notably, in support of this argument, Plaintiff refers to cases that

address simple or short “tasks” rather than “instructions.” See Plaintiff’s Brief, ECF No. 19–20.

However, Plaintiff has not explained how “tasks” are synonymous with “instructions” and,

absent any explanation, these cited cases are therefore inapposite. See id. At bottom, this Court

cannot find that this argument can serve as a basis for remand.

       Finally, Plaintiff complains in a footnote that the ALJ erred in assessing Dr. Al-

Rashdan’s opinion by “summarily reject[ing]” the determination from the Department of

Veterans Affairs (“VA”) that Plaintiff “is 100 percent disabled,” “in violation of Third Circuit

law.” Plaintiff’s Brief, ECF No. 11, p. 17 n.13 (citing R. 202, 375–80; Kane v. Heckler, 776 F.3d

1130, 1134 (3d Cir. 1985)). He argues that “[w]hile the Commissioner has purported to overrule

such cases in recent changes to his regulations (20 C.F.R. § 404.1520b and § 404.1504), the

Third Circuit has yet to rule on this change.” Id.

       Plaintiff’s argument is not well taken. As Plaintiff essentially concedes, the

Commissioner’s regulations that apply to claims filed on or after March 27, 2017, provide that

                                                  21
Case 3:19-cv-16558-NMK Document 20 Filed 08/17/21 Page 22 of 31 PageID: 1428




decisions by other governmental agencies are “inherently neither valuable nor persuasive to the

issue of whether [the claimant is] disabled or blind under the Act[.]” 20 C.F.R. §

404.1520b(c)(1); see also D.G. v. Comm’r of Soc. Sec., No. CV 20-2774, 2021 WL 3047065, at

*4 (D.N.J. July 20, 2021) (citing to 20 C.F.R. § 404.1520b(c) and rejecting Plaintiff’s assertion

that “the ALJ erred by failing to take into consideration the disability determination made by the

Veteran's Administration”). In any event, the ALJ did not “summarily reject” the VA disability

ratings, but specifically considered them and explained why he found them unpersuasive:

       Regarding the VA disability ratings noted in the record, I find these ratings not to
       be persuasive. First, there is no explanation whatsoever of the disability ratios
       offered—it is just a recital of the impairments followed by the assigned percentages.
       Additionally, the VA suggested the claimant is totally disabled, which is not
       supported by the evidence. Again, the hearing test results showing mild hearing
       loss, the X-ray results showing mostly normal findings, Dr. Tai’s findings, the
       mostly normal mental status examination findings in the record, and the claimant's
       treatment notes showing mostly normal physical examination findings (including
       5/5 strength in all extremities, normal neurologic findings, normal or close to
       normal range of motion findings, etc.) all support the finding the claimant can
       perform work at the RFC.

R. 202. The Court finds no error with the ALJ’s consideration of the VA determination.

       In short, for all these reasons, the Court concludes that the ALJ’s findings regarding

Plaintiff’s RFC are consistent with the record evidence and enjoy substantial support in the

record, as does his consideration of the opinions of Dr. Al-Rashdan and the state agency

reviewing psychologists.

       B.      Subjective Complaints

       Plaintiff also contends that the ALJ erred in evaluating his subjective complaints.

Plaintiff’s Brief, ECF No. 11, pp. 21–24. “Subjective allegations of pain or other symptoms

cannot alone establish a disability.” Miller v. Comm’r of Soc. Sec., 719 F. App’x 130, 134 (3d

Cir. 2017) (citing 20 C.F.R. § 416.929(a)). Instead, objective medical evidence must corroborate

                                                22
Case 3:19-cv-16558-NMK Document 20 Filed 08/17/21 Page 23 of 31 PageID: 1429




a claimant’s subjective complaints. Prokopick v. Comm’r of Soc. Sec., 272 F. App’x 196, 199 (3d

Cir. 2008) (citing 20 C.F.R. § 404.1529(a)). Specifically, an ALJ must follow a two-step process

in evaluating a claimant’s subjective complaints. SSR 16-3p, 2016 WL 1119029 (March 16,

2016). First, the ALJ “must consider whether there is an underlying medically determinable

physical or mental impairment(s) that could reasonably be expected to produce an individual’s

symptoms, such as pain.” Id. “Second, once an underlying physical or mental impairment(s) that

could reasonably be expected to produce an individual’s symptoms is established, [the ALJ]

evaluate[s] the intensity and persistence of those symptoms to determine the extent to which the

symptoms limit an individual’s ability to perform work-related activities[.]” Id.; see also

Hartranft v. Apfel, 181 F.3d 358, 362 (3d Cir. 1999) (“[Evaluation of the intensity and

persistence of the pain or symptom and the extent to which it affects the ability to work]

obviously requires the ALJ to determine the extent to which a claimant is accurately stating the

degree of pain or the extent to which he or she is disabled by it.”) (citing 20 C.F.R. §

404.1529(c)). In conducting this evaluation, an ALJ must consider the objective medical

evidence as well as other evidence relevant to a claimant’s subjective symptoms. 20 C.F.R. §

404.1529(c)(3) (listing the following factors to consider: daily activities; the location, duration,

frequency, and intensity of pain or other symptoms; precipitating and aggravating factors; the

type, dosage, effectiveness, and side effects of any medication you take or have taken to alleviate

pain or other symptoms; treatment, other than medication, currently received or have received

for relief of pain or other symptoms; any measures currently used or have used to relieve pain or

other symptoms; and other factors concerning your functional limitations and restrictions due to

pain or other symptoms). Finally, an “ALJ has wide discretion to weigh the claimant’s subjective

complaints, Van Horn v. Schweiker, 717 F.2d 871, 873 (3d Cir. 1983), and may discount them

                                                 23
Case 3:19-cv-16558-NMK Document 20 Filed 08/17/21 Page 24 of 31 PageID: 1430




where they are unsupported by other relevant objective evidence.” Miller, 719 F. App’x at 134

(citing 20 C.F.R. § 416.929(c)); see also Izzo v. Comm’r of Soc. Sec., 186 F. App’x 280, 286 (3d

Cir. 2006) (“[A] reviewing court typically defers to an ALJ’s credibility determination so long as

there is a sufficient basis for the ALJ’s decision to discredit a witness.”). 5

        Here, the ALJ followed this two-step evaluation process. The ALJ specifically considered

Plaintiff’s subjective complaints. R. 197, 202–03. The ALJ found that Plaintiff’s medically

determinable impairments could reasonably be expected to cause symptoms, but that Plaintiff’s

statements “concerning the intensity, persistence and limiting effects of these symptoms are not

entirely consistent with the medical evidence and other evidence in the record for the reasons

explained in this decision.” R. 197. As previously discussed, the ALJ detailed the medical

evidence and other evidence to support his findings. R. 197–203. In considering this evidence,

the ALJ reasoned as follows:

        Symptoms may sometimes suggest a greater degree of impairment than can be
        shown by the medical evidence alone. 20 CFR 404.1529(c). Therefore, in addition
        to the above-cited evidence, the entire case record has also been considered,
        including the claimant’s statements, statements or other information provided by
        their medical sources or other third parties, and any other relevant evidence in the
        record. These statements have been evaluated pursuant to the factors set forth by
        the Commissioner in Social Security Ruling 16-3p. I have addressed only the
        specific factors pertinent to the evidence of record as required by SSR 16-3p. The
        claimant testified he suffers from fatigue. He testified all of his impairments
        exacerbate his fibromyalgia. He testified he struggles to get out of bed. He testified
        he suffers from nausea and dizziness. He testified he suffers from left knee pain and
        lower back pain. He testified he suffers from migraines. He testified his hands and
        feet go numb. He testified he is a recluse and does not get along with other people.
        He testified he is susceptible to blood clots. He testified he suffers from anxiety and
        cannot fly any longer. He testified he does not sleep well. He testified he can sit for
        15-20 minutes at a time. He testified he can stand for only 5-10 minutes at a time

5
 SSR 16-3p superseded SSR 96-7p on March 26, 2016, and eliminated the use of the term
“credibility.” SSR 16-3p. However, “while SSR 16-3P clarifies that adjudicators should not
make statements about an individual’s truthfulness, the overarching task of assessing whether an
individual’s statements are consistent with other record evidence remains the same.” Levyash v.
Colvin, No. CV 16-2189, 2018 WL 1559769, at *8 (D.N.J. Mar. 30, 2018).
                                                24
Case 3:19-cv-16558-NMK Document 20 Filed 08/17/21 Page 25 of 31 PageID: 1431




       due to vertigo. He testified he can lift/carry 5-10 pounds. He testified his wife must
       take care of cleaning and laundry. He testified he has no ability to concentrate. The
       claimant’s testimony cannot be found fully consistent with the evidence because
       the hearing test results showing mild hearing loss, the X-ray results showing mostly
       normal findings, Dr. Tai’s findings, the mostly normal mental status examination
       findings in the record, and the claimant’s treatment notes showing mostly normal
       physical examination findings (including 5/5 strength in all extremities, normal
       neurologic findings, normal or close to normal range of motion findings, etc.) all
       suggest the claimant has greater functional abilities than he alleges and support the
       finding he can perform work at the RFC.

       In November 2017, the claimant completed a questionnaire and reported he has
       some difficulty dressing himself, and getting in and out of cars, buses, trains, and
       airplanes; has no difficulty getting in and out of bed, lifting a cup, walking outdoors,
       washing and drying his entire body, and turning regular faucets on and off; has
       much difficulty bending down to pick up clothes from the floor and walking 2-3
       kilometers; and is unable to participate in recreational activities and sports (Ex. 7F
       at pg. 4). On a 10-point pain scale, he reported he has experienced an 8 pain level
       during the past week. He reported he was not doing well and reported a 9 with 0
       being the best and 10 being the worst. In February 2018, the claimant completed a
       questionnaire and reported he has no difficulty dressing himself, lifting a cup,
       walking outdoors, and turning regular faucets on and off; has some difficulty
       getting in and out of bed, washing and drying his entire body, and getting in and
       out of cars, buses, trains, and airplanes; has great difficulty; has much difficulty
       bending down to pick up clothes from the floor and walking 2-3 kilometers; and is
       unable to participate in recreational activities and sports (Ex. l 5F at pg. 15). These
       statements are found somewhat consistent with the evidence but do not lead to a
       finding of disability. The claimant’s general independence with activities of daily
       living, the hearing test results showing mild hearing loss, the X-ray results showing
       mostly normal findings, Dr. Tai’s findings, the mostly normal mental status
       examination findings in the record, and the claimant’s treatment notes showing
       mostly normal physical examination findings (including 5/5 strength in all
       extremities, normal neurologic findings, normal or close to normal range of motion
       findings, etc.) all support the finding the claimant can perform work at the RFC.

R. 202–03. In the view of this Court, this record provides substantial support for the ALJ’s

decision to discount Plaintiff’s subjective statements as inconsistent with the record evidence.

Van Horn, 717 F.2d at 873; Miller, 719 F. App’x at 134; Izzo, 186 F. App’x at 286.

       Plaintiff challenges this finding, contending that the ALJ’s consideration of Plaintiff’s

daily activities did not support the ALJ’s discounting of Plaintiff’s subjective complaints.

Plaintiff’s Brief, ECF No. 11, pp. 23–24. However, it was not improper for the ALJ to take these
                                                 25
Case 3:19-cv-16558-NMK Document 20 Filed 08/17/21 Page 26 of 31 PageID: 1432




activities into account when assessing Plaintiff’s subjective complaints and testimony. See 20

C.F.R. §§ 404.1529(c)(3)(i) (providing that the ALJ may consider a claimant’s daily activities),

416.929(c)(3)(i) (same); see also Hoyman v. Colvin, 606 F. App'x 678, 681 (3d Cir. 2015) (“The

evidence from [the claimant’s] doctors and the evidence regarding his daily activities . . . support

the ALJ's finding with respect to [the claimant’s] credibility.”); Loneker v. Comm’r of Soc. Sec.,

No. CV 17-2006, 2018 WL 5784996, at *4 (D.N.J. Nov. 5, 2018) (“The ALJ’s decision is

consistent with the Third Circuit’s recognition that “[a]lthough ‘any statements of the individual

concerning his or her symptoms must be carefully considered,’ the ALJ is not required to credit

them,” particularly where such statements are undermined by evidence of a more active

lifestyle.”) (quoting Chandler v. Comm’r, 667 F.3d 356, 363 (3d Cir. 2011)).

        Plaintiff also argues that the ALJ erred by fail[ing] to consider Plaintiff’s “exemplary”

and “honorable” work history, with earnings that exceeded the disability benefits that he would

receive should he be found disabled. Plaintiff’s Brief, ECF No. 11, p. 24. The Court is not

persuaded that this issue requires remand. The United States Court of Appeals for the Third

Circuit has upheld an ALJ’s evaluation of a claimant’s subjective complaints where the ALJ did

not “explicitly discuss his years of uninterrupted employment[,]” but where the ALJ did explain

why other evidence in the record belied the claimant’s subjective complaints. Sanborn v.

Comm’r of Soc. Sec., 613 F. App’x 171, 177 (3d Cir. 2015); see also Forcinito v. Comm’r of Soc.

Sec., No. CIV. 12-6940, 2014 WL 252095, at *9 (D.N.J. Jan. 23, 2014) (“[W]ork history is only

one of many factors the ALJ may consider in assessing claimant’s credibility. . . . Work history

is not dispositive of credibility and the question of credibility is left to the ALJ’s discretion after

considering all of the relevant factors.”) (citations omitted). Here, as noted above, the ALJ

detailed why other record evidence undermined Plaintiff’s subjective complaints. Accordingly,

                                                  26
Case 3:19-cv-16558-NMK Document 20 Filed 08/17/21 Page 27 of 31 PageID: 1433




the Court finds that the ALJ sufficiently explained the reasoning applied in evaluating Plaintiff’s

subjective complaints. The ALJ’s findings in this regard are supported by substantial evidence in

the record and are therefore entitled to this Court’s deference. See id.; SSR 16-3p; Miller, 719 F.

App’x at 134; cf. Malloy v. Comm’r of Soc. Sec., 306 F. App’x. 761, 765 (3d Cir. 2009)

(“Credibility determinations as to a claimant’s testimony regarding pain and other subjective

complaints are for the ALJ to make.”) (citing Van Horn v. Schweiker, 717 F.2d 871, 873 (3d Cir.

1983)); Davis v. Comm’r Soc. Sec., 105 F. App’x 319, 322 (3d Cir. 2004) (finding that the ALJ

sufficiently evaluated the plaintiff’s testimony where “the ALJ devoted two pages to a discussion

of claimant’s subjective complaints and cited Claimant’s daily activities and objective medical

reports”).

       C.      Step Five

       Plaintiff also challenges the ALJ’s step five determination, arguing that the

Commissioner failed to carry his burden at that stage because the hypothetical questions posed to

the vocational expert, which included the ALJ’s RFC determination, failed to include all of

Plaintiff’s claimed limitations. Plaintiff’s Brief, ECF No. 11, pp. 19–20, 25–27; Plaintiff’s Reply

Brief, ECF No. 17, pp. 4–5. Plaintiff’s arguments are not well taken.

       At step five, an ALJ must decide whether the claimant, considering the claimant’s RFC,

age, education, and work experience, can perform other jobs that exist in significant numbers in

the national economy. 20 C.F.R. § 404.1520(g). Unlike in the first four steps of the sequential

evaluation, the Commissioner bears the burden of proof at step five. Hess v. Comm’r Soc. Sec.,

931 F.3d 198, 201 (3d Cir. 2019); Johnson v. Comm’r of Soc. Sec., 529 F.3d 198, 205 (3d Cir.

2008) (citing Rutherford v. Barnhart, 399 F.3d 546, 551 (3d Cir. 2005)). “‘Advisory testimony

from a vocational expert is often sought by the ALJ for that purpose [of determining whether

                                                27
Case 3:19-cv-16558-NMK Document 20 Filed 08/17/21 Page 28 of 31 PageID: 1434




other jobs exist in significant numbers in the national economy that the claimant could perform] .

. . and factors to be considered include medical impairments, age, education, work experience

and RFC.’” Id. at 205–06 (quoting Rutherford, 399 F.3d at 551). “Testimony of vocational

experts in disability determination proceedings typically includes, and often centers upon, one or

more hypothetical questions posed by the ALJ to the vocational expert.” Podedworny v. Harris,

745 F.2d 210, 218 (3d Cir. 1984). “Usually, the ALJ will ask whether a hypothetical claimant

with the same physical and mental impairments as the claimant can perform certain jobs that

exist in the national economy.” Zirnsak v. Colvin, 777 F.3d 607, 614 (3d Cir. 2014) (citing

Podedworny, 745 F.2d at 218). “While ‘the ALJ must accurately convey to the vocational expert

all of a claimant’s credibly established limitations,’ . . . ‘[w]e do not require an ALJ to submit to

the vocational expert every impairment alleged by a claimant.’” Smith v. Comm’r of Soc. Sec.,

631 F.3d 632, 634 (3d Cir. 2010) (quoting Rutherford, 399 F.3d at 554). “[T]o accurately portray

a claimant’s impairments, the ALJ must include all ‘credibly established limitations’” in the

hypothetical. Zirnsak, 777 F.3d at 614 (citing Rutherford, 399 F.3d at 554). Credibly established

limitations are limitations “that are medically supported and otherwise uncontroverted in the

record.” Rutherford, 399 F.3d at 554. “Limitations that are medically supported but are also

contradicted by other evidence in the record may or may not be found credible—the ALJ can

choose to credit portions of the existing evidence but cannot reject evidence for no reason or for

the wrong reason.” Id. (citations and internal quotation marks omitted). A “vocational expert’s

testimony concerning a claimant’s ability to perform alternative employment may only be

considered for purposes of determining disability if the [ALJ’s hypothetical] question accurately

portrays the claimant’s individual physical and mental” limitations. Podedworny, 745 F.2d at

218. Stated differently, “[a] hypothetical question must reflect all of a claimant’s impairments

                                                 28
Case 3:19-cv-16558-NMK Document 20 Filed 08/17/21 Page 29 of 31 PageID: 1435




that are supported by the record; otherwise the question is deficient and the expert’s answer to it

cannot be considered substantial evidence.” Chrupcala v. Heckler, 829 F.2d 1269, 1276 (3d Cir.

1987).

         Here, the hypothetical question posed by the ALJ to the vocational expert assumed a

claimant with Plaintiff’s vocational profile and the RFC found by the ALJ. R. 196, 242–43. The

vocational expert responded that the jobs of mail clerk, price marker, and photocopier machine

operator would be appropriate for such an individual. R. 243–44. For the reasons discussed

earlier in this decision, this hypothetical sufficiently captured Plaintiff’s credibly established

limitations and therefore supported the ALJ’s determination at step five. See Rutherford, 399

F.3d at 554; Podedworny, 745 F.2d at 218. To the extent that Plaintiff’s criticism of the

hypothetical questions is that all his alleged impairments were not addressed, this criticism boils

down to an attack on the RFC determination itself, see Rutherford, 399 F.3d at 554 n.8, which

this Court has already rejected for the reasons previously discussed.

         Plaintiff argues that the ALJ erred at step five because the ALJ identified jobs that

correspond to a Dictionary of Occupational Titles (“DOT”) specific vocational preparation

(“SVP”) 6 level two (“SVP 2”), but that Plaintiff’s credibly established limitation of “very short”

instructions or tasks corresponds to SVP 1. Plaintiff’s Brief, ECF No. 11, p. 19. Plaintiff

therefore takes the position that this “create[es] a conflict with the DOT as has been held by



6
  “The DOT [Dictionary of Occupational Titles] lists a specific vocational preparation (SVP)
time for each described occupation.” Thomas v. Comm’r of Soc. Sec., 2019 WL 3562691, at *7
n.8 (D.N.J. Aug. 6, 2019). “SVP” refers to the amount of time required by a typical worker to
learn how to perform a specific job.” Jones v. Astrue, 570 F. Supp. 2d 708, 716 n.5 (E.D. Pa.
2007), aff’d sub nom. Jones v. Comm’r of Soc. Sec., 275 F. App’x 166 (3d Cir. 2008). “Using the
skill level definitions in 20 C.F.R. § 404.1568, unskilled work corresponds to an SVP of 1-2;
semi-skilled work corresponds to an SVP of 3-4; and skilled work corresponds to an SVP of 5-9
in the DOT.” Thomas, 2019 WL 3562691, at *7 n.8.
                                                 29
Case 3:19-cv-16558-NMK Document 20 Filed 08/17/21 Page 30 of 31 PageID: 1436




multiple Courts that have considered this exact same issue.” Id.; see also id. at 20, 25; Plaintiff’s

Reply Brief, ECF No. 17, pp. 4–5.

       Plaintiff’s argument in this regard is not well taken. It is true that the vocational expert

identified three jobs, i.e., mail clerk, price marker, and photocopier machine operator, that a

hypothetical individual with Plaintiff’s RFC could perform. R. 243–44. The vocational expert

also stated that her testimony was consistent with the DOT; the vocational expert also testified

that, in reaching this conclusion, she relied on her expertise and professional experience. R. 248–

49, 253; see also Zirnsak, 777 F.3d at 617 (“As a general rule, occupational evidence provided

by a [vocational expert] should be consistent with the occupational evidence presented in the

DOT.”); Horodenski v. Comm’r of Soc. Sec., 215 F. App’x 183, 189–90 (3d Cir. 2007) (finding

the ALJ did not err in relying on a vocational expert who based his opinion on thirty years of his

experience); Butler v. Colvin, No. CIV. 13-7488, 2015 WL 570167, at *9 (D.N.J. Feb. 11, 2015)

(noting that Judges in the Third Circuit “have encouraged” vocational experts “to rely on their

experiences rather than solely on the DOT”). Notably, Plaintiff’s counsel never objected or

challenged the vocational expert’s testimony as inconsistent with the DOT. R. 249–53.

Plaintiff’s current attempt to raise a discrepancy between the vocational expert’s testimony and

the DOT therefore comes too late and will not serve as a basis to remand this matter. See Tonti v.

Saul, No. CV 20-92, 2021 WL 518178, at *3 (W.D. Pa. Feb. 11, 2021) (“Here, [the plaintiff]

neither objected to the VE’s testimony at the hearing nor obtained any agreement from the ALJ

either prior to the hearing to hold the proceedings open for post-hearing submissions.

Consequently, she waived the right to object to that testimony.”); O’Neill v. Comm’r of Soc. Sec.,

No. CV 18-0698, 2019 WL 413539, at *9 (D.N.J. Jan. 31, 2019) (declining to remand the matter

where the plaintiff’s challenge to an alleged discrepancy between the vocational expert’s

                                                 30
Case 3:19-cv-16558-NMK Document 20 Filed 08/17/21 Page 31 of 31 PageID: 1437




testimony and the DOT listings was unexplored during the hearing and later raised by the

plaintiff in challenging the ALJ’s ruling).

       In short, the Court finds that the Acting Commissioner has carried her burden at step five

of the sequential evaluation.

VI.    CONCLUSION

       For these reasons, the Court AFFIRMS the Commissioner’s decision.

       The Court will issue a separate Order issuing final judgment pursuant to Sentence 4 of 42

U.S.C. § 405(g).



       IT IS SO ORDERED.



Date: August 17, 2021                                 s/Norah McCann King
                                                    NORAH McCANN KING
                                              UNITED STATES MAGISTRATE JUDGE




                                               31
